t c summary opinion united_states tax_court lisa winzen f k a lisa dickens poe petitioner v commissioner of internal revenue respondent docket no 1239-05s filed date lisa winzen f k a lisa dickens poe pro_se elke b esbjornson for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner and her former spouse filed a joint federal_income_tax return for the taxable_year reporting that dollar_figure was owing the amount was not paid at the time the petition was filed and remains unpaid no notice_of_deficiency was issued pertaining to petitioner’ sec_2002 joint_return this case involves petitioner’s election of equitable relief from liability for federal_income_tax for under sec_6015 respondent determined that petitioner is not entitled to such relief the sole issue for decision is whether respondent abused his discretion by denying petitioner’s claims for relief under sec_6015 this case was submitted fully stipulated pursuant to rule on date at the time the petition was filed petitioner’s legal residence was grand prairie texas petitioner was married to jeffrey d poe sr mr poe during the year in issue the record is silent as to when the marriage occurred they separated in november of and their divorce was finalized on date petitioner was employed by southwest airlines during the year in issue mr poe was unemployed for the majority of taxable_year petitioner timely filed a joint_return with mr poe for petitioner prepared this return herself on the return petitioner and mr poe reported the following income wages in the amount of dollar_figure distributions from individual_retirement_accounts in the amount of dollar_figure unemployment_compensation in the amount of dollar_figure and other income in the amount of dollar_figure the return reported a total income_tax due for of dollar_figure federal_income_tax withheld as shown on the forms w-2 and was dollar_figure as previously stated petitioner and mr poe reported a tax due of dollar_figure they neither paid the tax at the time the return was filed nor paid any portion of the tax since then petitioner filed a form_8857 request for innocent spouse relief on date requesting equitable relief from liability for the underpayment_of_tax in petitioner’s request for equitable relief she claims that prior to their divorce mr poe had been unemployed for more than years which forced her to cash in an ira account held in her name petitioner further claims that she should only be held responsible for one-half of the tax as their divorce decree indicates and therefore any federal_income_tax liability with respect to the taxable_year should be split equally on date respondent issued a notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 to petitioner denying her relief for taxable_year respondent denied relief for the reasons that the tax_liability was associated with income exclusively derived from petitioner’s employment and that there was no evidence of marital abuse or economic hardship petitioner argues in her petition that she is entitled to relief from joint_and_several_liability under sec_6015 the petition enumerates two arguments first that but for mr poe’s inability and or refusal to find steady employment petitioner would not have had to resort to cashing in her ira account to support their family through the worst of times and second that their divorce decree specifies with respect to taxable_year that she and mr poe would each be liable for nevermore than percent of the tax due pursuant to rule and 115_tc_118 respondent served mr poe with notice of this proceeding and his right to intervene he did not however file a notice of intervention and did not appear or otherwise participate in this case a taxpayer generally may petition this court for review of the commissioner’s determination denying relief under sec_6015 sec_6015 on date this court issued 127_tc_7 holding that the court does not have jurisdiction to review the commissioner’s denial of relief under sec_6015 in a stand-alone sec_6015 case where no deficiency has been asserted the tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 amended sec_6015 to provide that this court may review the commissioner’s denial of relief under sec_6015 in cases where no deficiency has been asserted accordingly this court has jurisdiction to review respondent’s determination that petitioner is not entitled to relief under sec_6015 from tax due but not paid on her joint federal_income_tax return for generally married taxpayers may elect to file a federal_income_tax return jointly sec_6013 each spouse filing a joint_return is jointly and severally liable for the accuracy of the return and the entire tax due sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule a taxpayer may be considered for relief under sec_6015 where there is an unpaid tax or deficiency for which relief is not available under sec_6015 or c sec_1 the legislative amendment applies with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of this act the date of enactment was date see tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 a prerequisite to granting relief under sec_6015 or c is the existence of a tax_deficiency or as referred to in various cases an understatement_of_tax sec_6015 c 120_tc_62 the requirement that a proposed or assessed deficiency be present precludes in this case petitioner from seeking relief under sec_6015 or c for the underpayment of income_tax reported on the joint_return for the year in issue but not paid at the continued f provides that a taxpayer may be relieved from joint_and_several_liability if it is determined after considering all facts and circumstances that it is inequitable to hold the taxpayer liable for the unpaid tax or deficiency this court reviews the commissioner’s denial of relief pursuant to sec_6015 under an abuse_of_discretion standard 114_tc_276 the court defers to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir whether the commissioner’s determination was an abuse_of_discretion is a question of fact 115_tc_183 affd 282_f3d_326 5th cir the requesting spouse bears the burden of proving that there was an abuse_of_discretion abelein v commissioner tcmemo_2004_274 the commissioner has prescribed guidelines that are considered in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency sec_6015 provides in part that a taxpayer may be relieved from joint_and_several_liability if it is determined that taking into account all the facts and continued time that the return was filed circumstances it is inequitable to hold the taxpayer liable for the unpaid tax and relief is not available under sec_6015 or c as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 that are to be used in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency the requesting spouse must satisfy seven conditions threshold conditions before the commissioner will consider a request for relief under sec_6015 revproc_2003_61 sec_4 c b pincite in this case respondent disagrees that petitioner satisfies the seventh requirement that the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse we agree in the year in issue percent of the total income reported on the federal_income_tax return is attributable to petitioner the ira distribution received in that year is completely attributable to petitioner accordingly we conclude that petitioner did not meet the threshold conditions for relief 3rev proc 2000_1_cb_447 was superseded by revproc_2003_61 2003_2_cb_296 which is effective as to requests for relief filed on or after date and for requests for relief pending on date as to which no preliminary determination_letter had been issued as of that date petitioner’s application_for relief was filed after date on date in this case even though petitioner failed to meet all seven of the threshold requirements respondent did consider other factors after petitioner appealed respondent’s initial determination namely respondent applied revproc_2003_61 sec_4 c b pincite which lists factors to be considered in determining whether to grant equitable relief for underpayment equitable relief under sec_6015 for an underpayment_of_tax will ordinarily be granted by the commissioner if all three of the following criteria are met the requesting spouse is divorced is legally_separated or has been physically separated for year from the nonrequesting spouse at the time relief is requested the requesting spouse did not know or have reason to know that the income_tax_liability would not be paid at the time the joint_return was signed and the requesting spouse will absent relief suffer economic hardship petitioner was divorced from her ex-spouse in and therefore satisfies the first element the second element is not met under these facts because at the time the return was filed she knew that the income_tax_liability was not being paid finally as to the third element whether the requesting spouse will suffer economic hardship if relief is not granted petitioner has failed to prove that she would be unable to pay her reasonable basic living_expenses were relief denied see sec_301_6343-1 proced admin regs therefore we conclude that petitioner does not qualify for relief under revproc_2003_61 sec_4 c b pincite where the requesting spouse satisfies the seven threshold conditions set forth in revproc_2003_61 sec_4 but does not qualify for relief under revproc_2003_61 sec_4 she may still be granted relief if upon taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for all or part of the unpaid deficiency revproc_2003_61 sec_4 c b pincite lists six factors to be considered in determining whether to grant equitable relief again when considering petitioner’s appeal although respondent maintained that petitioner did not meet the seventh threshold requirement he would nonetheless consider other factors accordingly we now address petitioner’s request in the light of those factors in this case petitioner and mr poe divorced in therefore she satisfies the first factor with respect to the second factor petitioner must show that she would be unable to pay basic reasonable living_expenses if relief were not granted see monsour v commissioner tcmemo_2004_190 being unable to pay basic reasonable living_expenses would amount to economic hardship sec_301_6343-1 proced admin regs petitioner has not alleged that denial of her request for relief would result in economic hardship she is gainfully_employed rather she has argued only that it would be unfair for her to be responsible for one-half of the liability as she has primary custody of the couple’s two minor children and has not received regular child_support from mr poe the court fails to see and petitioner has neither raised as an issue or established through factually credible_evidence that she would suffer economic hardship if her request for relief from joint liability were denied as to the third factor as discussed earlier petitioner knew at the time that the tax_liability was reported that the liability was not being paid revproc_2003_61 sec_4 specifically states that actual knowledge by the requesting spouse that the liability is not being paid is a strong factor weighing against relief this strong factor may be overcome only if the factors in favor of equitable relief are particularly compelling we conclude that they are not as to the fourth factor petitioner points to language in the divorce decree which states that with regard to the taxable_year both petitioner and mr poe would be liable for one-half of any deficiency arising from their federal_income_tax return we note however that in denying her initial request for relief respondent informed petitioner that while he was denying petitioner’s individual request for relief both she and mr poe remained jointly and severally liable for any liability owed this statement accords with the terms of the couple’s divorce decree petitioner first asks us to disregard and supplant the terms in her divorce decree so as to absolve her of any personal liability with respect to the underpayment at issue petitioner then argues that because she was forced to withdraw funds and that erisa otherwise protects plan money and requires a qdro qualified_domestic_relations_order to determine the percentage in which to split assets erisa preempts the irs in this manner thereby leaving respondent with no authority to hold her liable with respect to the underpayment at issue petitioner is both incorrect and misguided with respect to both of the foregoing arguments first it is beyond the purview of this court to simply disregard and or supplant the terms of a divorce decree we neither possess jurisdiction to do so nor are we a court of equity second erisa is actually part of the internal_revenue_code not separate from it therefore it would be incorrect to state that part of the code supplants the code itself finally petitioner implores that this court both honor the divorce decree and at the same time disregard those terms to hold petitioner not liable for one-half of the underpayment we note however that the proper venue for asserting such a claim would be in the form of a civil_action against her ex- spouse in a court with jurisdiction to hear such a case petitioner argues that we should do this in particular because she would not have waived a jury if she had known otherwise these arguments summarize the contradictory and misguided approach which petitioner advances throughout the entirety of her case the operative divorce decree specifically states that both petitioner and mr poe are to remain jointly and severally liable for any liability stemming from and a jury would only be a possibility had petitioner paid the tax due and then filed a claim_for_refund and if denied sued in district_court there are no jury trials in the tax_court and we cannot entertain petitioner’s insinuation that we should be compelled to find as a jury might in her favor as a matter of equity as to the fifth factor petitioner received a substantial benefit in that she did not pay any of the amount of underpayment from finally and with respect to the sixth factor the record is silent as to whether petitioner has made a good_faith effort to comply with income_tax laws in taxable years following the year in issue therefore we consider this factor neutral petitioner’s failure to satisfy the seven threshold conditions set forth in revproc_2003_61 sec_4 and all but one of the factors in revproc_2003_61 sec_4 is determinative on these facts and circumstances the court holds that there was no abuse_of_discretion by respondent in denying relief to petitioner under sec_6015 the court therefore sustains that denial decision will be entered for respondent
